Citation Nr: 0509723	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for traumatic synovitis of 
the right knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  That decision, in pertinent part, denied an 
increased rating for traumatic synovitis of the right knee.

The Board remanded the claim for further development in 
November 2003.  The Board notes that also remanded at that 
time were claims for entitlement to service connection for 
left knee, right hip and lumbar spine disorders, all claimed 
as secondary to the veteran's service-connected right knee 
disorder.  Service connection for such disorders was granted 
by the RO in a December 2004 decision.  Accordingly, as this 
represents a grant of the benefits sought on appeal, they are 
no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Treatment records, both private and VA, developed since the 
November 2003 remand reflect that the veteran underwent a 
right knee replacement in January 2004.  Treatment notes of 
record include those records documenting the surgery and his 
treatment immediately subsequent thereto, through March 2004.  
There are no subsequent treatment records on file regarding 
the current severity of the veteran's right knee disorder.  
Moreover, the December 2004 rating decision notes that the 
veteran's next VA examination evaluating his right knee 
disorder was scheduled for February 2005.  The Board finds 
that current treatment records, as well as a copy of the 
veteran's most recent VA examination report, should be 
obtained before a decision can be rendered regarding the 
current level of disability associated with the veteran's 
right knee disorder.


Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disorder since March 2004.  After 
securing the necessary releases, the RO 
should obtain these records.  In 
addition, the RO should obtain any VA 
treatment records developed since March 
2004, including a copy of the February 
2005 VA examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




